Case: 1:19-cv-01089-TSB-SKB Doc #: 42 Filed: 04/15/21 Page: 1 of 5 PAGEID #: 442




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    DONOVAN D. BARROW,                           :      Case No. 1:19-cv-1089
                                                 :
          Plaintiff,                             :      Judge Timothy S. Black
                                                 :
    vs.                                          :      Magistrate Judge Stephanie K.
                                                 :      Bowman
    WESTROCK, INC.,                              :
                                                 :
           Defendant.                            :

                               ORDER DISMISSING CASE
                              FOR WANT OF PROSECUTION

          On January 27, 2020, Plaintiff filed his initial complaint in this case, pro se. (Doc.

3). Thereafter, the Court granted Plaintiff’s numerous requests to continue and stay this

case, in order for Plaintiff to retain counsel. Regardless, to date, Plaintiff has yet to retain

counsel and remains pro se.

          On April 7, 2020, Defendant filed a motion to dismiss, pursuant to Fed. R. Civ. P.

12(b)(6) (Doc. 9), which motion was fully briefed (Docs. 17, 20, 22).1 However,

consideration of Defendant’s Rule 12(b)(6) motion was deferred through December 1,

2020, as the proceedings were twice stayed at Plaintiff’s requests. (See Doc. 30 at 2).

          On November 30, 2020, immediately prior to the expiration of the stay, Plaintiff

filed a motion to amend his complaint (Doc. 32), which motion was opposed and fully

briefed (Docs. 33, 34). Notably, Plaintiff did not attach a copy of the proposed amended



1
 Doc. 22 is Plaintiff’s unauthorized sur-reply. The Magistrate Judge has since denied
Defendant’s motion to strike this unauthorized filing. (Doc. 35).
Case: 1:19-cv-01089-TSB-SKB Doc #: 42 Filed: 04/15/21 Page: 2 of 5 PAGEID #: 443




complaint to his motion, but instead included his proposed amendments within the body

of his motion to amend. (Doc. 32).

       On January 13, 2021, the Magistrate Judge submitted a combined Order and

Report and Recommendation. (Doc. 35). Specifically, the Magistrate Judge noted that

Plaintiff had sufficiently alleged facts (albeit for the first time in Plaintiff’s technically

unauthorized sur-reply to Defendant’s motion to dismiss) to state a facially plausible Title

VII and ADA claim. (Id.) Accordingly, the Magistrate Judge granted Plaintiff’s motion

for leave to amend (Doc. 32) and ordered that “Plaintiff shall file[] his amended

complaint containing the supporting factual allegations contained in his sur-reply relating

to his Title VII and ADA claims within 30 days of this Order.” (Doc. 35 at 4). The

Magistrate Judge further recommended that this Court deny Defendant’s motion to

dismiss (Doc. 9) without prejudice, given the anticipated filing of the amended

complaint. (Id.) Defendant did not object to this recommendation.

       Despite the Magistrate Judge’s clear instructions, Plaintiff failed to file the

amended complaint within 30 days and, indeed, has failed to do so to date. As a result,

Defendant filed a motion to dismiss for want of prosecution, arguing, in effect, that

Plaintiff has continuously delayed these proceedings and that he has yet to file his

amended complaint, despite being granted leave to do so. (Doc. 36). Plaintiff responded

to this motion, and rather than filing his amended complaint as required, Plaintiff

opposed Defendant’s motion by filing his own motion for default judgment and arguing

that his amended complaint was previously filed as an attachment his motion to amend.

(Docs. 37, 38). However, as this Court previously noted, Plaintiff did not attach an


                                                2
Case: 1:19-cv-01089-TSB-SKB Doc #: 42 Filed: 04/15/21 Page: 3 of 5 PAGEID #: 444




amended complaint to his motion, but instead incorporated proposed amendments into his

memorandum.

        On March 31, 2021, this Court issued a Decision and Entry adopting the combined

Order and Report and Recommendation of the Magistrate Judge, but specifically stating

that:

              Even under the lax standards applicable to pro se parties,
              Plaintiff is not free to disregard the Court’s express orders. The
              Magistrate Judge’s January 13, 2021 Order provided Plaintiff
              with clear instructions and a definite deadline. If Plaintiff fails
              to comply, this Court will dismiss the case.

              [. . .]

              The Court hereby ORDERS that Plaintiff SHALL abide by
              the Magistrate Judge’s instructions, as set forth in the January
              13, 2021 Order (Doc. 35) and, accordingly, Plaintiff SHALL
              file his amended complaint on or before April 14, 2021. Should
              Plaintiff fail to file his amended complaint on or before April
              14, 2021, the Court will dismiss Plaintiff’s case for want of
              prosecution.

(Doc. 41 at 3). Now April 14, 2021 has come and gone, and despite this Court’s clear

direction, Plaintiff has again failed to file an amended complaint.

        “District courts have the inherent power to sua sponte dismiss civil actions for

want of prosecution to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases.” Link v. Wabash R.R., 370 U.S. 626, 630–31 (1962).

Failure of a party to respond to an order of the court warrants invocation of the Court’s

inherent power. See Fed. R. Civ. P. 41(b). And while pro se litigants are held to less

stringent pleading standards, they are not excused from following the Court’s orders and

instructions. Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991) (“[Pro se plaintiff’s


                                              3
Case: 1:19-cv-01089-TSB-SKB Doc #: 42 Filed: 04/15/21 Page: 4 of 5 PAGEID #: 445




action was not dismissed as the result of inartful pleading or any lack of legal training,

but rather because he failed to adhere to readily comprehended court deadlines of which

he was well-aware”).

       Here, Plaintiff has been given ample time, at his request, to seek counsel (which

he failed to do), to amend his complaint, and to adequately litigate this case. And

Plaintiff has been warned that his failure to abide by Court Orders will result in the

dismissal of his case. Nevertheless, Plaintiff has repeatedly failed to file his amended

complaint in accordance with the Court’s direction. Accordingly, this case should be

dismissed for want of prosecution. In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).2

       For the reasons stated above:

       1.      This case is DISMISSED for want of prosecution; and

       2.      The Clerk shall enter judgment accordingly, whereupon this case is
               TERMINATED upon the docket of this Court.

       3.      This Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
               this Order would not be taken in good faith and therefore Plaintiff is denied
               leave to appeal in forma pauperis.


2
  The Court could also dismiss the case on Defendant’s pending Rule 41(b) motion to dismiss for
want of prosecution. (Doc. 36). In ruling on Defendant’s motion, the Court must consider the
following: (1) whether Plaintiff’s failure is due to willfulness, bad faith, or fault; (2) whether
Defendant was prejudiced by Plaintiff’s conduct; (3) whether Plaintiff was warned that failure to
cooperate could lead to dismissal; and (4) whether less drastic sanctions were imposed or
considered before dismissal was ordered. United States v. Reyes, 307 F.3d 451, 458 (6th Cir.
2002). As the procedural history here indicates, Plaintiff’s failure has been knowing and willful,
Plaintiff has been given ample time and careful instruction to ensure compliance with Court
Orders, Plaintiff has been warned that failure to comply will result in dismissal, and Plaintiff’s
conduct has caused a lengthy and prejudicial delay to Defendant. This Court has been
appropriately accommodating to Plaintiff, particularly as a pro se party, and the Court has
offered Plaintiff numerous opportunities to abide by its instructions. Nevertheless, Plaintiff has
failed to do so in all regards. Under such circumstances, dismissal is no more drastic than is
necessary or appropriate. See also Jourdan, 951 F.2d at 110.

                                                4
Case: 1:19-cv-01089-TSB-SKB Doc #: 42 Filed: 04/15/21 Page: 5 of 5 PAGEID #: 446




     IT IS SO ORDERED.

Date: 4/15/2021
                                                    Timothy S. Black
                                                    United States District Judge




                                       5
